Case 1:20-cv-00010-KD-C Document 21 Filed 06/23/20 Page 1 of 1                                PageID #: 160




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

HANCOCK WHITNEY BANK,                               )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )      CIVIL ACTION NO. 20-00010-KD-C
                                                    )
CHARLIE HEATH MASON and                             )
TONI SCOTT MASON d/b/a                              )
7 GENERAL CONTRACTING, INC.,                        )
                                                    )
        Defendants.                                 )

                                                 ORDER

        This action is before the Court on the Report and Recommendation entered May 26, 2020

(doc. 20). After due and proper consideration of all issues raised, and there having been no

objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(3),

is ADOPTED as the opinion of this Court, with the following modification: 1

        The reasonable hourly rate for paralegal services is reduced to $75.00 per hour,
        paralegal fees are reduced to $1,102.50, and the award of attorneys’ fees is
        reduced to $16,957.50.


        DONE and ORDERED this the 23rd day of June 2020.


                                                  s/ Kristi K. DuBose
                                                  KRISTI K. DuBOSE
                                                  CHIEF UNITED STATES DISTRICT JUDGE




1
  “A judge of the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
